Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-46 are allowed in view of Applicant’s arguments/amendments filed on 05/02/2022. Particularly, the prior art of record fails to disclose or fairly suggest a device/method comprising: “a light transport equation representing the scene light flowing in equilibrium into, out of and within the scene media, wherein the scene light flowing within is represented in the light transport equation which transforms incident scene light to exitant scene light by way of a light interaction function, wherein scene reconstruction data elements comprise… light data elements representing a light field of the scene comprising geometric and radiometric characteristics of said scene light” as recited in combination with other features with respect to independent claims 2, 17, and 32.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang et al. (US 7286143) - (2:35-40) using voxel coloring; (4:10-13) this generating program is used to first produce a 3D reconstruction of the scene depicted in each group of contemporaneous frames from the synchronized video streams.
Hamilton (US 20210335031) – (¶0045) reconstruct the sampled light field for each layer and subsection using the set of pixels; volume render the light field associated with each layer using the volume data contained within the layer
Haimovitch-Yogev et al. (US 20150319424) – (¶0424) Refraction: Using calculations of projections of light onto the rendered scene, and light responsitivity of each voxel element in the scene, create light interactions and effects
Sorkine-Hornung (US 20140328535) – (¶0017) Aspects disclosed herein provide techniques for storing light field data. Given a light field constructed from multiple images, depth estimates of scene points are stored together with an error between a reconstruction from the depth estimate and the multiple images.
Tomson et al. (US 20090109220) - (¶0092) diffuse illumination compensation values of surface voxels represent an amount of illumination to be added to the surface diffuse illumination values determined by the surface shader; (0144) determine an exitant radiance associated with the second surface region, and wherein the processor is configured to determine a diffuse illumination associated with the second surface region

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 7:00AM-3:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK JOHNSON/
Examiner, Art Unit 2425

/JOHN R SCHNURR/Primary Examiner, Art Unit 2425